DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-3, 10-14, 16-21, 24, and 31-33is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2018/0314157) in view of Applicant’s Admitted Prior Art (AAPA) and Beh et al. (WO 2018/182536). 	Regarding claim 1, Bryant et al. teach “a method of making a photocured structure by continuous liquid interphase printing (abstract), wherein the photocured structure comprises a photocured backing layer and a photocured relief image printing layer formed on the photocured backing layer (paragraphs 47-50) the method comprising the steps of:  	a) providing a liquid photocurable composition in a reservoir (paragraph 42), wherein the photocurable composition comprises:  		i) one or more binder resins (paragraph 43);  		ii) one or more monomers (paragraph 44); and  		iii) a photoinitiator (paragraph 45);  	wherein a source of actinic radiation is used to selectively crosslink and cure the photocurable composition (paragraph 49), the reservoir comprises a bottom which is substantially transparent to the wavelength(s) of actinic radiation used to cure the photocurable composition (paragraph 46), and wherein the source(s) of actinic radiation is(are) positioned to shine actinic radiation through the transparent bottom of the reservoir (paragraph 49); and  	b) providing a carrier plate comprising a substrate wherein the substrate provides a surface on which the photocured backing layer is formed, and wherein the reservoir is below the carrier plate (paragraph 47);  	c) bringing the substrate into contact with the liquid photocurable composition in the .  
	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the backing layer of Bryant et al. a compressible backing layer in order to print on corrugated stock.   	Bryant et al. further teach that the method of continuous liquid interphase production (CLIP) is beneficial because it involves less time because it does not use a repetitive layering process (paragraph 102).  Beh et al. teach creating a single monolithic 3D printout with varying porosities and mechanical properties without any interface by varying the exposure (paragraph 27).  Furthermore, Examiner asserts that one having ordinary skill in the art would realize that using the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer would similarly save time by not having to separately manufacture the backing layer and then having to layer the relief image printing layer on top of it.   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer in order to save time in the process.  	Furthermore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to form the different porosity backing areas (corresponding to the ‘foamed’ portions of the halftone portions as taught by AAPA) beneath the half tone image areas simultaneously with the more solid backing areas beneath the solid image areas in order to make the overall process more seamless and save further time. 	Regarding claim 2, Bryant et al. further teach “wherein the substrate comprises a cured layer of photopolymer on the surface of the substrate on which the photocured structure is 
 	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the backing layer of Bryant et al. a compressible backing layer in order to print on corrugated stock.   	Bryant et al. further teach that the method of continuous liquid interphase production (CLIP) is beneficial because it involves less time because it does not use a repetitive layering process (paragraph 102).  Beh et al. teach creating a single monolithic 3D printout with varying porosities and mechanical properties without any interface by varying the exposure (paragraph 27).  Furthermore, Examiner asserts that one having ordinary skill in the art would realize that using the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer would similarly save time by not having to separately manufacture the backing layer and then having to layer the relief image printing layer on top of it.   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to combine the compressible backing layer with the relief image printing layer by varying the exposure of the liquid photopolymer in order to save time in the process.  	Furthermore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the CLIP technique to form the different porosity backing areas (corresponding to the ‘foamed’ portions of the halftone portions as taught by AAPA) beneath the half tone image areas simultaneously with the more solid backing areas beneath the solid image areas in order to make the overall process more seamless and save further time. 

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853